          Case 3:16-md-02741-VC Document 2894 Filed 03/04/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                      MDL No. 2741
 LIABILITY LITGATION
                                              Case No. 16-md-02741-VC
 This document relates to:
                                              PRETRIAL ORDER NO. 100:
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                              RULING ON MONSANTO’S DEPOSITION
                                              DESIGNATIONS FOR DR. REEVES




       The following are the Court’s evidentiary rulings on Monsanto’s designations for Dr.

Reeves.

 Page Where Objection Appears      Ruling
 739                               Sustained
 742                               Overruled as to 742:15 to 743:09; sustained as to the remainder
 752                               Sustained
 759                               Sustained
 763                               Sustained
 764                               Overruled
 766                               Overruled as to 766:23 to 767:15; sustained as to the remainder
 769                               Overruled
 776                               Overruled as to 776:07 to 777:06; sustained as to the remainder
 784                               Overruled
 787                               Overruled
 789                               Overruled
 792                               Overruled
 817                               Sustained


       IT IS SO ORDERED.

Date: March 4, 2019                                       ___________________________
                                                          Honorable Vince Chhabria
                                                          United States District Court
